UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6944



PIERRE A. RENOIR,

                                              Plaintiff - Appellant,

          versus


GEORGE MCMILLAN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-356-7)


Submitted:   September 30, 1999            Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pierre A. Renoir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pierre Renoir appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint for failure to state a claim on which relief may be granted

pursuant to 28 U.S.C.A. § 1915(e)(2)(B)(ii) (West Supp. 1999), and

denying his motion for appointment of counsel, request for evi-

dentiary hearing, and petition for subpoena.    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we dismiss the appeal on the reasoning of the

district court.    See Renoir v. McMillan, No. CA-99-356-7 (W.D. Va.

June 30, 1999).*   We further deny Renoir’s “motion for court order

for copies.”   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
June 28, 1999, the district court’s records show that it was
entered on the docket sheet on June 30, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2